Name: Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  mechanical engineering;  European Union law;  production
 Date Published: 1984-11-19

 Avis juridique important|31984L0528Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances Official Journal L 300 , 19/11/1984 P. 0072 - 0085 Finnish special edition: Chapter 13 Volume 14 P. 0074 Spanish special edition: Chapter 13 Volume 18 P. 0082 Swedish special edition: Chapter 13 Volume 14 P. 0074 Portuguese special edition Chapter 13 Volume 18 P. 0082 COUNCIL DIRECTIVE of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances (84/528/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in each Member State mandatory provisions determine the technical characteristics of construction, verification and/or the operation of lifting and mechanical handling appliances ; whereas these requirements differ from one Member State to another ; whereas such differences hinder trade and may create unequal conditions of competition within the Community; Whereas these hindrances to the establishment and functioning of the common market can be reduced or indeed eliminated if the same requirements apply in each of the Member States either in addition to or in place of their existing laws; Whereas a check on compliance with these technical requirements is necessary to provide effective protection for users and third parties ; whereas the existing inspection procedures differ from one Member State to another ; whereas in order to achieve free movement of lifting and mechanical handling appliances within the common market and to obviate multiple inspections which are in effect barriers to the free movement of these appliances, arrangements should be made for the mutual recognition of inspection procedures by the Member States; Whereas in order to facilitate this mutual recognition of inspection procedures it is necessary, in particular, to establish appropriate administrative procedures before these machines are placed on the market, namely : EEC type-approval/component type-approval, EEC type-examination, EEC verification, EEC inspection and EEC self-certification ; whereas it is necessary to harmonize the criteria to be considered when appointing the approved bodies responsible for carrying out EEC type-examination; Whereas in each Member State the responsibility of the bodies carrying out the checks is defined differently, making harmonization necessary; Whereas the presence on a lifting or mechanical handling appliance or component of EEC marks showing that it has undergone the appropriate inspection indicates that it satisfies the relevant technical requirements and therefore makes it unnecessary, on importation, to repeat the inspections which have already been carried out; Whereas national rules concerning lifting and mechanical handling appliances cover numerous categories of lifting and mechanical handling appliances of widely varying uses, capacities and loads ; whereas this Directive should lay down the general provisions dealing, in particular, with EEC type-approval, EEC component type-approval, EEC type-examination, EEC verification, EEC inspection and EEC self-certification procedures ; whereas separate Directives for each category of lifting and mechanical handling appliance will lay down the technical requirements as to design, inspection procedures for the appliances and their components and, where appropriate, the conditions under which Community technical requirements are to replace the national provisions in force; Whereas this Directive shall not affect the provisions of Directive 70/156/EEC (4); Whereas technical progress requires prompt adaptation of the technical requirements specified in the Directives relating to lifting and mechanical handling appliances ; whereas in order to facilitate the implementation of the measures necessary to this end, it is necessary to ensure (1) OJ No C 221, 29.9.1975, p. 1. (2) OJ No C 7, 12.1.1976, p. 37. (3) OJ No C 131, 12.6.1976, p. 31. (4) OJ No L 42, 23.2.1970, p. 1. close cooperation between the Member States and the Commission within the Committee for Adaptation to Technical Progress of the Directives for Removing Technical Barriers to Trade in Lifting Appliances and Equipment, established by Council Directive 73/361/EEC of 19 November 1973 on the approximation of the laws regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks (1), as amended by the 1979 Act of Accession; Whereas lifting and mechanical handling appliances placed on the market, although conforming to the requirements of the relevant separate Directive, might nevertheless constitute a safety hazard ; whereas provision should therefore be made for a procedure to reduce this hazard, HAS ADOPTED THIS DIRECTIVE: CHAPTER I Definitions and scope Article 1 1. For the purposes of this Directive, "lifting and mechanical handling appliances" means all lifting and mechanical handling appliances which are electrically, hydraulically or mechanically operated, such as lifts, civil engineering hoists, goods lifts, cranes, conveyor belts and motorized trucks. 2. For the purposes of this Directive, "component" means any part of a lifting or mechanical handling appliance as defined in the separate Directives. 3. This Directive does not cover lifting or mechanical handling appliances specially designed for military or research purposes, or those used on ships, on offshore prospecting and drilling rigs, in mines or for the handling of radioactive materials. Article 2 1. For the purposes of this Directive: "EEC type-approval/component type-approval" means the procedure whereby a Member State establishes, following tests, and certifies that a type of lifting or mechanical handling appliance and/or component referred to in Article 1 conforms to the requirements harmonized under this Directive and the relevant separate Directives; "EEC verification" means the procedure whereby a Member State can affirm, following tests, that each appliance and/or component conforms to the requirements harmonized under this Directive and the relevant separate Directives; "EEC type-examination" means the procedure whereby the body approved for that purpose by a Member State establishes, following tests, and certifies that a type of appliance and/or component conforms to the requirements harmonized under this Directive and the relevant separate Directives; "EEC inspection" means the procedure whereby the body approved for that purpose by a Member State establishes, after issuing an EEC type-examination certificate in accordance with this Directive and the relevant separate Directives, that the appliances and/or components have been manufactured in conformity with the approved types; "EEC self-certification" means the procedure whereby the manufacturer, or his authorized representative established in the Community, certifies, on his own responsibility, that an appliance and/or component conforms to the requirements harmonized under this Directive and the relevant separate Directives. 2. The separate Directives shall - having regard where appropriate to the manner in which such appliances are used - lay down the technical requirements and the inspection, testing and, where necessary, operating procedures for the categories of lifting and mechanical handling appliances and/or components to which they relate and which are referred to in Article 1. They shall specify which procedure(s) referred to in paragraph 1 shall apply to a particular category of appliances and/or components. The separate Directives may also require Member States to take, either upon their entry into force or at a later specified date, all necessary measures to prevent the placing on the market or putting into service for a purpose for which they were intended of lifting or mechanical handling appliances and/or components which do not meet the requirements of the relevant separate Directives. Article 3 1. For the purposes of this Directive, an "EEC-type lifting or mechanical handling appliance and/or (1) OJ No L 335, 5.12.1973, p. 51. component" means any appliance and/or component which satisfies the requirements of this Directive and of the relevant separate Directives and which accordingly bears the EEC mark of conformity referred to in Article 20. 2. No Member State may refuse, prohibit or restrict the placing on the market or putting into service for a purpose for which it was intended of an EEC-type appliance and/or component on grounds relating to its construction or to the inspection thereof. 3. However, provision may be made in the separate Directives for inspection by the Member State concerned of an EEC-type appliance and/or component when it is being installed or put into service, and periodically thereafter. Article 4 Member States shall attach the same value to EEC type-approval/component type-approval, EEC verification, EEC type-examination, EEC inspection and EEC self-certification as to the corresponding national procedures. CHAPTER II EEC type-approval/component type-approval Article 5 1. Where it is provided for in a separate Directive, EEC type-approval/component type-approval shall be a prerequisite for the placing on the market and the putting into service of an appliance and/or component. 2. Member States shall, at the request of a manufacturer, or his authorized representative established in the Community, grant EEC type-approval/component type-approval for any type of lifting or mechanical handling appliance and/or component which satisfies the requirements of this Directive and the relevant separate Directives. 3. For a given type of lifting or mechanical handling appliance and/or component, an application for EEC type-approval/component type-approval shall be submitted in only one Member State. The Member States shall grant, refuse, suspend or withdraw EEC type-approval/component type-approval in accordance with the provisions of this Chapter and Annex I. Article 6 1. The Member State granting EEC type-approval/component type-approval shall make out an EEC type-approval/component type-approval certificate which shall be forwarded to the applicant without delay. The EEC type-approval/component type-approval certificate must be drawn up in accordance with the model given in Annex III. 2. The separate Directives may lay down that EEC type-approval/component type-approval shall be subject to certain conditions or time limits. 3. If the separate Directive so requires, the manufacturer shall inform the Member State of the date on which he will begin mass production of an EEC-type appliance and/or component. Article 7 1. If a Member State which has granted EEC type-approval/component type-approval finds that one or more appliances and/or components for which such approval has been granted fail to conform to the type, it shall suspend or withdraw the approval. 2. The EEC approval may, however, be maintained where the State considers that the differences established are minor, have no fundamental effect on the design of the appliance and/or component and in no way represent a hazard to safety or health ; in this case, the Member State may request the manufacturer to make the appropriate manufacturing changes as soon as possible. However, where the requirements of the separate Directive have not been complied with, the Member State must request that the appropriate changes be made. The Member State must withdraw the approval if the manufacturer fails to comply with this request. 3. The Member State which granted EEC type-approval/component type-approval must also withdraw it if it finds that the approval should not have been granted or that the conditions referred to in Article 6 (2) have not been fulfilled. 4. Furthermore, if the Member State which granted EEC type-approval/component type-approval is informed by another Member State of the existence of one of the cases referred to in paragraphs 1, 2 and 3, it shall, after consulting the latter State, act in accordance with the provisions of those paragraphs. 5. Where the advisability or necessity of suspending or withdrawing approval is the subject of dispute between the Member State which granted the EEC type-approval/component type-approval and another Member State, the Commission shall be kept informed. It shall, where necessary, hold appropriate consultations in order to arrive at a solution. 6. Only that Member State which granted the EEC type-approval/component type-approval may decide to suspend or withdraw it. It shall forthwith notify the other Member States and the Commission of any such decision, giving, as far as possible, such detailed information as may be required for identification of the equipment which does not conform to the approved type. CHAPTER III EEC verification and self-certification Article 8 The separate Directives which provide for EEC verification or EEC self-certification shall specify the procedure to be followed. CHAPTER IV EEC type-examination and EEC type-examination certificate Article 9 1. Where it is provided for in a separate Directive, EEC type-examination shall be a prerequisite for the placing on the market and the putting into service of an appliance and/or component. 2. EEC type-examination shall be carried out by bodies approved for this purpose by the Member State. Article 10 1. Approved bodies appointed by Member States to carry out EEC type-examination in accordance with Article 11 shall comply with the minimum criteria laid down in Annex II, without prejudice to Member States' competence to take such measures and lay down such conditions as they consider necessary at national level to ensure that these bodies operate in an efficient, coordinated and exemplary fashion. Compliance with the minimum criteria by a body shall not oblige a Member State to approve that body. 2. Where a Member State has approved a body or bodies to carry out EEC type-examination, it shall notify the other Member States and the Commission of the body or list of bodies concerned. It shall also notify the other Member States and the Commission of any subsequent amendments to these particulars. Article 11 1. The EEC type-examination certificate shall be the document by which an approved body certifies that a type of appliance and/or component conforms to the requirements of this Directive and the relevant separate Directives. At the request of the manufacturer, or his authorized representative established in the Community, the approved bodies referred to in Article 10 shall carry out the EEC type-examination of a type of appliance and/or component. If the type meets the requirements of this Directive and of the relevant separate Directives and if the manufacturer undertakes to comply with the conditions referred to in Article 17 and in the separate Directives, the approved body shall issue an EEC type-examination certificate. This certificate shall conform to the model given in Annex III, save where otherwise provided in the separate Directives. The appliances and/or components which are to be manufactured following certification of EEC type-examination must conform to the appliance thus certified. 2. The approved bodies shall issue, refuse to issue, suspend or withdraw EEC type-examination certificates in accordance with the provisions of this Chapter and of Annex I. 3. Applications for EEC type-examination relating to the same type of appliance shall be submitted to only one of the approved bodies. 4. The EEC type-examination certificate shall be subject to the conditions contained in Article 17 and may also be issued for a limited period or be subject to other conditions stipulated in the separate Directives. 5. The requirements governing EEC certification are given in Annex I. Article 12 1. If an approved body finds that one or more samples of an appliance and/or component of the type for which it has issued an EEC type-examination certificate fail to conform to that type, is shall request the holder of the certificate to rectify production within a specified period, if necessary suspending the certificate. Where necessary, the separate Directive relating to the appliance and/or component concerned shall fix the number of samples deemed sufficient to justify intervention by the approved body. Failing rectification within the specified period the approved body shall suspend or withdraw the certificate. 2. The approved body which has granted the EEC type-examination certificate must withdraw it if it finds that the certificate should not have been granted or that the conditions referred to in Article 11 (4) have not been fulfilled. 3. It shall suspend or withdraw the certificate if the holder fails to fulfil the undertakings to the approved body which are referred to in Articles 11 and 17. Article 13 1. Member States shall ensure that the approved bodies carry out the aforementioned tasks correctly. To this end they shall, by appropriate measures, oblige the approved bodies to allow the competent authorities of the Member States which appointed them to make checks at any time. 2. A Member State may authorize a body approved by it, without thereby restricting that body's own responsibility, to entrust to one or more laboratories the task of carrying out the tests to be conducted in the context of the EEC type-examination and the EEC inspection provided for in Chapter V, provided that these laboratories satisfy the criteria laid down in sections 2, 3, 4 and 7 of Annex II. 3. Member States shall take the necessary steps to ensure that the applicant or the person to whom the EEC type-examination certificate was issued is able to appeal against decisions by the approved body to refuse, suspend or withdraw the EEC type-examination certificate. 4. If a Member State finds that a body which it has approved is not correctly fulfilling the tasks referred to in Articles 11 and 12, such Member State shall take all appropriate steps with regard to that body. 5. The Member State shall in any event withdraw approval from an approved body if it finds that that body has ceased to satisfy the minimum criteria laid down in Annex II or that it does not comply with the conditions set by the Member State. 6. If a Member State does not withdraw approval from a body which no longer satisfies the minimum criteria, any other Member State may bring this fact to the attention of the Commission. The Commission shall take appropriate steps to find a solution. Article 14 1. A Member State which withdraws approval from a body shall take all necessary steps to ensure continuity with regard to fulfilment of the obligations and duties resulting from the issue of EEC type-examination certificates by that body before the withdrawal of approval. 2. The Member State must withdraw all certificates issued by that body before withdrawal of approval if they were issued improperly. Article 15 1. If one of the cases referred to in Article 12 is noted in a Member State, the competent authorities of that Member State shall bring this fact to the attention of the Member State in which the certificate was issued. 2. The competent authorities of the Member State in which the EEC type-examination certificate was issued shall oblige the approved body concerned to take the steps provided for in Article 12. 3. In the event of a dispute between the Member State in which an EEC type-examination certificate was issued and another Member State the Commission shall be informed and shall take appropriate steps. CHAPTER V EEC inspection Article 16 Member States shall ensure that EEC inspection, the aim of which is to ensure correct use of the EEC mark, is carried out. Inspection may be carried out by the approved bodies referred to in Article 10 which issued the EEC type-certificate. Inspection shall be carried out by taking samples and by spot checks, inter alia. The bodies which carry out the inspection must, in any case, satisfy the criteria laid down in Annex II and be notified in accordance with Article 10. Article 17 1. A manufacturer, or his authorized representative established in the Community, who makes use of the EEC mark must: (a) inform the approved body which granted the EEC type-certificate of: - the places where the appliances are manufactured and/or warehoused, as requested by the approved body, - the date on which manufacture commences, - any other information required by the approved body to enable it to carry out its task and provided for by the separate Directive; (b) allow representatives of the approved body which granted the certificate to have access for the purpose of inspection to the said places of manufacture and/or warehousing and to inspection records and provide all necessary information relevant to such inspection; (c) permit the approved body which granted the certificate to take one or more appliances and/or components as samples for inspection purposes from the places of manufacture or warehousing. 2. The approved body which granted the EEC type-certificate must supply copies of the test report and, when requested, copies of the technical file to the other approved bodies, the Member States and the Commission. 3. The holder of the EEC mark must carry out manufacturing control and inspection or ensure that it is carried out, and have at his disposal the equipment necessary for him to monitor adequately the conformity of appliances and/or components manufactured with the appliance for which the EEC type-certificate was issued. Article 18 1. The approved body which granted the EEC type-certificate shall organize EEC inspection of the manufactured appliances and/or components for which the EEC type-certificate was granted. This inspection must enable the approved body to verify, firstly, whether the manufacturer has the inspection facilities referred to in Article 17 (3) and, secondly, whether the manufacturer actually carries out checks to verify whether production appliances and/or components conform to the appliance and/or component for which the EEC type-certificate was granted ; for example, whether he keeps inspection records if he has been requested to do so. The approved body may also arrange for sampling to be carried out unannounced at the designated places of manufacture and warehousing. The approved bodies shall not be prevented from carrying out sampling, upon payment, at any stage of marketing as well. 2. If the place of manufacture, warehousing or marketing is situated in a Member State other than that of the approved body which granted the EEC type-certificate, that body shall, if necessary, contact an approved body in the Member State where the samples are to be taken for the inspection referred to above. The approved body which carried out the inspection shall send a report to the approved body which granted the EEC type-certificate. Article 19 1. Should the inspection referred to in Article 18 prove that the appliances and/or components do not conform to the appliance and/or component which received the EEC type-certificate and that the requirements of this Directive and the relevant separate Directive have not all been fulfilled, the approved body must take one of the following measures against the holder of the EEC mark: (a) a simple warning formally requiring that the infringements noted cease within a given period of time; (b) a warning as referred to in (a) but accompanied by more frequent inspections; (c) suspension of the EEC type-certificate; (d) withdrawal of the EEC type-certificate. These measures may be taken only by the approved body which granted the EEC type-certificate. 2. The first two measures shall be taken where the differences do not affect the general design of the appliance or where the infringements noted are minor and in no way represent a safety or health hazard. One of the last two measures shall be taken where the differences or infringements noted are considerable and in any case if they represent a safety or health hazard. 3. The approved body which granted the EEC type-certificate must also withdraw the certificate: - if the manufacturer, or his authorized representative established in the Community, prevents the inspection provided for in Article 18 from being carried out, - if it finds that the EEC type-certificate should not have been granted. 4. If the approved body which granted the EEC type-certificate is informed by an approved body of another Member State of the existence of one of the cases referred to in paragraphs 2 and 3, it shall also, after consulting that body, take the measures provided for in those paragraphs. 5. Suspension or withdrawal of the EEC type-certificate shall be notified to the Member State and the approved bodies. CHAPTER VI Provisions common to the EEC type-approval/component type-approval, EEC verification and EEC type-examination procedures Article 20 1. The EEC mark of conformity affixed to an appliance and/or component shall certify that it conforms to the type approved or granted an EEC type-examination certificate. 2. The EEC type-approval/component type-approval certificate or the EEC type-examination certificate shall entitle the manufacturer, on his own responsibility, to affix the EEC mark of conformity to products to be marketed which conform to the type granted such certificate and/or, if the separate Directive so provides, to issue a certificate of conformity in accordance with the model shown in Annex IV. The requirements governing the EEC mark are given in Annex I. 3. Member States shall take all necessary measures to ensure that lifting or mechanical handling appliances and/or components required to undergo EEC type-approval/component type-approval, EEC verification or EEC type-examination do not bear any sign or inscription liable to be confused with the EEC mark. Article 21 Each Member State shall forward to the other Member States and to the Commission: - the list of bodies responsible for carrying out examinations and tests under the EEC type-approval/component type-approval and EEC verification procedures, - the list of approved bodies responsible for carrying out the EEC type-examination and EEC inspection, - any subsequent amendments to these lists. CHAPTER VII Adaptation of the Directives to technical progress Article 22 1. Any amendments necessary to adapt to technical progress Annex I to this Directive, with the exception of sections 1.1 and 5, shall be made in accordance with the procedure laid down in Article 5 of Directive 73/361/EEC. 2. The separate Directives relating to lifting and mechanical handling appliances and/or components shall specify which of the provisions of their technical Annexes may or may not be adapted under this procedure. CHAPTER VIII Derogating clause Article 23 1. The design of an appliance and/or component and the methods used in its manufacture may, in specific instances, depart from some of the provisions of the separate Directives, without the appliance and/or component ceasing to be covered by Article 3 (2) of this Directive, provided that the alterations made are such as to ensure at least an equivalent level of protection as far as safety or health are concerned. 2. Each of the separate Directives shall expressly specify the provisions from which such derogation is possible or the provisions from which there can be no derogation. 3. Where a request for derogation is accepted, the following procedure shall be observed: (a) The Member State, either directly in the case of the EEC type-approval procedure, or indirectly through the approved body it has appointed in the case of the EEC type-examination procedure, shall forward to the Commission the documents giving the description of the appliance and/or component and the documents supporting its request for derogation, including the result of any tests carried out. The Commission shall send a copy to the other Member States which shall then have a period of four months from that date to agree or disagree with the Member State concerned or to ask that the matter be referred to the Committee provided for in Directive 73/361/EEC. A copy of each document shall be sent to the Commission ; all the correspondence shall be confidential. (b) If no Member State has disagreed or asked that the matter be referred to the Committee before the end of the period laid down under (a), the Commission may convene the Committee or authorize the Member State to grant or approve the derogation requested and shall inform the other Member States thereof. (c) If a Member State has not replied by the end of the statutory period, it shall be regarded as having agreed. (d) Otherwise the Commission shall act on the derogation request after having received the opinion of the Committee provided for in Directive 73/361/EEC. (e) The relevant documents shall be submitted in an official language of the country of destination or, in special cases, in another language acceptable to it. 4. In the case of a certificate issued by the manufacturer himself, it shall be possible to derogate from the Directive, pursuant to paragraph 1, only if an approved body has confirmed to the manufacturer that the derogation proposed does not reduce safety. Before granting the derogation, the approved body shall inform the other approved bodies. Should one of these bodies object within a period of two months, the matter shall be placed before the Commission through a Member State. The Commission shall try to settle the dispute. If necessary, it shall convene the Committee provided for in Directive 73/361/EEC and shall take a decision after consulting it. CHAPTER IX Safeguard clause Article 24 1. Where a Member State has good grounds for believing that a lifting or mechanical handling appliance and/or component represents a safety and/or health hazard even though it satisfies the requirements of this Directive and of the separate Directives, it may temporarily prohibit or restrict on its territory the placing on the market and putting into service of the appliance and/or component for the use for which it was intended. It shall immediately inform the Commission and the other Member States thereof, giving the reasons for its decision. 2. The Commission shall consult the Member States concerned within six weeks and shall then give its view without delay and take the appropriate steps. 3. Where the Commission considers that technical adaptations to the Directive are necessary, such adaptations shall be made either by the Commission or by the Council in accordance with the procedure laid down in Article 5 of Directive 73/361/EEC. In this event, the Member State which has taken the safeguard measures may retain them until such adaptations come into force. CHAPTER X Final provisions Article 25 The costs arising from EEC type-approval/component type-approval, EEC type-examination and EEC inspection shall be borne by the manufacturer, or by his authorized representative established in the Community, who has requested application of these procedures. Article 26 Any decision pursuant to this Directive and to the separate Directives to refuse EEC type-approval/component type-approval, EEC verification or EEC type-examination, to suspend or withdraw an EEC type-approval/component type-approval certificate, EEC verification certificate or EEC type-examination certificate, or to prohibit the placing on the market or putting into service of EEC-type lifting and mechanical handling appliances and/or EEC-type components shall state the grounds on which it is based. Such a decision shall be communicated as soon as possible to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member State in question and of the time limits to which such remedies are subject. Article 27 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive so that they enter into force on the same date as those introduced in order to comply with Directive 84/529/EEC (1). They shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 28 This Directive is addressed to the Member States. Done at Brussels, 17 September 1984. For the Council The President P. BARRY (1) See page 86 of this Official Journal. ANNEX I EEC TYPE-APPROVAL/COMPONENT TYPE-APPROVAL AND EEC TYPE EXAMINATION 1. APPLICATION FOR EEC TYPE-APPROVAL/COMPONENT TYPE-APPROVAL OR EEC TYPE-EXAMINATION 1.1. The application and the correspondence relating to it shall be drawn up in the official language (or one of the official languages) of the State to which the application is made. This State, or the approved body or bodies which it has appointed, has the right to require that the annexed documents should also be drawn up in that same official language. 1.2. The application shall contain the following information: - name and address of the manufacturer or firm, of his or its authorized representative or of the applicant, - category of the appliance and/or component, - intended use and any prohibited uses, - trade name, if any, or type, - technical characteristics. 1.3. The application shall be accompanied by two copies of the documents required and in particular: 1.3.1. - the technical file required by the separate Directives, - the places where the EEC mark specified in this Directive and the other marks specified in the separate Directives are to be affixed; 1.3.2. - a statement certifying that no other application for EEC type-approval/component type-approval or EEC type-examination has been submitted for the same type of appliance and/or component; 1.3.3. - where appropriate, documents relating to all types of national approval already granted and the components used which have been granted EEC component type-approval or have undergone EEC type-examination of EEC verification. 2. PROCESSING OF THE APPLICATION 2.1. The application shall be examined on the basis of the plans and, where appropriate, the appliances and/or components. This examination shall cover all the examinations and tests specified in this Directive and the separate Directives relating thereto. 2.2. The separate Directives for the various categories of lifting and mechanical handling appliances and/or components shall determine, if necessary, the rules for manufacture, calculation and examination and the coefficients to be used for calculation, and shall specify the nature and quality of the materials that may be used in the manufacture of such lifting or mechanical handling appliances. 3. EEC CERTIFICATES AND MARK >PIC FILE= "T0026382"> - in the upper part, the serial number of the separate Directive allocated according to the chronological order of adoption, and the capital letters identifying the State where the certificate was issued (B for Belgium, D for the Federal Republic of Germany, DK for Denmark, F for France, GR for Greece, I for Italy, IRL for Ireland, L for Luxembourg, NL for the Netherlands, UK for the United Kingdom) and the two final digits of the year of issue of the certificate ; the number of the separate Directive to which the certificate refers will be allocated by the Council when that separate Directive is adopted, - in the lower part, the certificate number. An example of this mark is shown in 6.1. 4. MODIFICATION OF THE PRODUCT MARKETED The Member State or approved body which has granted a certificate must be informed of all significant modifications, particularly those involving changes in the trade descriptions of a product. 5. PUBLICATION OF CERTIFICATES 5.1. An extract from the certificates shall be published in the Official Journal of the European Communities. 5.2. At the same time as the party concerned is notified, copies of the certificate shall be sent by the Member State in which it was issued to the Commission and to the other Member States, which may also obtain copies of the definitive technical file on the appliance and of the reports on the examinations and tests it has undergone. 5.3. Withdrawal of an EEC certificate shall be published in accordance with the procedure laid down in 5.1 and 5.2. 5.4. Any Member State refusing a certificate shall, either directly in the case of EEC type-approval/component type-approval or at the request of the approved body in the case of EEC type-examination, inform the other Member States and the Commission of such refusal. 6. EEC MARK 6.1. EEC mark (see section 3) >PIC FILE= "T0026383"> 6.2. The separate Directives may specify the placing and dimensions of the EEC marks. Unless otherwise indicated in the separate Directives, the letters and digits in each mark must be at least 5 mm high. 6.3. This mark must be visibly, legibly and indelibly affixed to each appliance and component. ANNEX II CRITERIA TO BE TAKEN INTO ACCOUNT BY MEMBER STATES WHEN APPOINTING APPROVED BODIES 1. The body and its director and staff may not be the designer, manufacturer, supplier or installer of the appliances, or the authorized representative of any of those parties. They may not become directly involved in the design, construction, marketing, representation or maintenance of such appliances or components, nor represent the parties engaged in these activities. This does not preclude the possibility of exchanges of technical information between the manufacturer and the approved body. 2. The staff responsible for examining appliances with a view to the issue of EEC type-examination certificates and to carrying out inspections must discharge these tasks with the highest degree of integrity and technical competence and must be free from all pressures and inducements, particularly financial, which might influence their judgement or the results of their work, especially from persons or groups or persons with an interest in the results of examinations. 3. The bodies responsible for examining appliances and components with a view to the issues of EEC certificates and carrying out inspections must possess the staff and resources necessary for the proper discharge of the technical and administrative tasks connected with the issue of EEC certificates and the carrying out of inspections, and must have access to the equipment required for special examinations and inspections. 4. The staff responsible for examinations and inspections must have: - sound technical and professional training, - satisfactory knowledge of the requirements of the examinations and inspections which they carry out and adequate experience of such tasks, - the ability to draw up the records and reports required to authenticate the performance of the work. 5. The impartiality of inspection staff must be guaranteed. Their remuneration must not depend on the number of inspections they carry out, nor on the results of such inspections. 6. The body must have third party insurance unless civil liability is assumed by the State in accordance with national law. 7. Staff of the approved body shall be bound to observe professional secrecy with regard to all information acquired in carrying out their duties (except vis-Ã -vis the competent administrative authorities of the State in which they carry out their activities) under this Directive and the separate Directives or under any provision of national law giving effect to these Directives. ANNEX III MODEL EEC TYPE-APPROVAL/COMPONENT TYPE-APPROVAL OR EEC TYPE-EXAMINATION CERTIFICATE FOR LIFTING AND MECHANICAL HANDLING APPLIANCES AND/OR COMPONENTS >PIC FILE= "T0026384"> ANNEX IV EEC CERTIFICATE OF CONFORMITY >PIC FILE= "T0026385">